Case: 16-50099      Document: 00513682935         Page: 1    Date Filed: 09/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 16-50099
                                                                              FILED
                                                                     September 19, 2016
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARIO TREJO-RUBIO, also known as Mario Trejo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:15-CR-168-1


Before HIGGINBOTHAM, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The judgment in this case was entered on November 9, 2015, but the
notice of appeal was not filed until January 21, 2016.                The district court
thereafter ordered that the notice of appeal be stricken as untimely and that
Mario Trejo-Rubio’s motion for in forma pauperis appeal be denied. Before this
court, the attorney originally appointed to represent Trejo-Rubio moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50099      Document: 00513682935      Page: 2    Date Filed: 09/19/2016


                                    No. 16-50099

386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Trejo-Rubio has not filed a response.
      Because the district court enforced the time limitations of Federal Rule
of Appellate Procedure 4(b), Trejo-Rubio is not entitled to have his
untimeliness disregarded.      See United States v. Acosta-Mosqueda, No. 15-
41725,   2016   U.      S.   App.   LEXIS    10850    *2     (5th   Cir.   Jun.   15,
2016)(unpublished)(because the district court did not err in enforcing the time
limitations of the applicable rule “this court may not reverse its decision to do
so”); United States v. Leijano-Cruz, 473 F.3d 571, 574 (5th Cir. 2006).
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                         2